DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see Figs. 3 and 8 cited by applicant in the last paragraph on pg. 8 of the 1 April 2021 remarks) serves as a glossary (MPEP § 2111.01) for the claim terms “light excitation path” and “light collection path”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 58-60 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 recites the limitation “the second scanning element” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 8-10, 13, 17, 19-21, 42, 47, 48, 51-54, and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. (US 2014/0146376) in view of Dietz et al. (US 6,603,537) and Moneron et al. (Two-photon excitation STED microscopy, Optics Express Vol. 17, no. 17 (August 2009), pp. 14567-14573).
	In regard to claims 1 and 3, Kleppe et al. disclose a multi-foci imaging system comprising:
(a) a light excitation path including a foci generating element that generates a plurality of beamlets and a corresponding plurality of foci from a “STED” excitation beam (e.g., “… a lattice pattern or a pattern of a plurality of illumination spots … In the case of a discontinuous illumination scanning movement, lattices positioned differently one after the other can be imaged in the specimen plane … STED (stimulated emission depletion) … in their most varied configurations (g-STED, cw-STED, etc.) can be combined … directly with the method described without substantial changes … In order to increase the image recording speed the method according to the invention can be configured with a multi-spot illumination. It is then to be ensured that the clear assignment between the specimen point and detector element is not lost by a detector element going into the field of influence of one or more further illumination spots. That is to say, gaps must ” in paragraphs 37, 38, 84, 87, and 89) and a first scanning element that scans the plurality of foci across spatially separated locations in a sample (e.g., see “… scanning means 20. This facilitates the movement of the illumination spot 44 over the specimen 41 …” in 
    PNG
    media_image1.png
    2357
    1547
    media_image1.png
    Greyscale
 and paragraph 116), the beamlets being transmitted along a light excitation path through a lens onto the sample, the lens having an optical axis wherein at least a portion of the light excitation path extends along the optical axis of the lens (e.g., see “… illuminating light 15 enters the objective 30 which then produces the diffraction-limited illumination spot 44 in the specimen plane 40 …” in Fig. 5 and paragraph 116);
e.g., see “… light intensity received by the certain detector element depends not only upon the receiving region thereof, that is to say which specimen region is imaged on the detector element. Instead, the light intensity also depends upon the position of the illumination specimen. The total PSF, with which a detector element receives light, is dependent upon the PSF of the illumination and the PSF between the image plane and the detector. Through the opposing direction of the detection scanning movement it can be ensured that the position of the total PSF for a certain detector element remains relative to the specimen. Accordingly, the detector element receives light constantly from the same specimen region … detector means which has a plurality of detector elements arranged one beside the other for a spatial resolution. A detector region can be regarded as a plurality of adjacent detector elements … detection means 60 …” in Fig. 5 and paragraph 34, 37, and 117); and
(c) a light collection path that includes a second scanning element such that the detector device detects fluorescence light emitted from the sample that is collected through the lens, wherein at least a portion of the light collection path extends along the optical axis of the lens and further includes focusing optics that couple fluorescence light from the scanned plurality of spatially separated foci to the detector device, the fluorescence light from the sample being directed by the second scanning element thereby undergoing scanning movement along at least one axis such that the fluorescence light from the sample is optically coupled to the focusing optics such that light from each focus is detected by the corresponding element of the detector device (e.g., see “… Through the illuminating ” in Fig. 5 and paragraphs 37 and 117).
The system of Kleppe et al. lacks an explicit description that the “STED” excitation beam is a multiphoton excitation beam, that the detector elements are photomultiplier tube (PMT) elements, and that the “quasi-confocal detection” comprise a plurality of optical light guides, wherein the light guides are one or more optical fibers.  However, microscopy is well known in the art (e.g., see “… use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of focus fluoroescence. The apertures would be arranged in a pattern identical to the laser spot array … Alternative system embodiments use mechanical apertures to provide the necessary confocal apertures, with non-imaging optical systems, such as fiber optics or fiber bundles, to transfer light passed through the apertures to the surface of the detector. Thus the system designer can choose the optimal spatial mappings between the excitation spot array and the detector surface. This allows the designer to choose from a wider variety of detector devices, or to more efficiently utilize the surface area of the device. For example, if the excitation spot array consists of a linear array of spots, a linear array of apertures could be used to collect the emitted light from the sample passing the light into optical fibers, with one fiber or fiber bundle per aperture …” in the sixth column 8 paragraph and the last column 11 paragraph of Dietz et al. and “… Two-photon excitation STED microscopy … focused by a 300 mm focal length doublet into a multimode fiber (62.5 μm / 0.27 NA, M31L01, Thorlabs) acting as a confocal pinhole ~0.8 times the size of the Airy disc at 600 nm …” in the title  and pg. 14570 of Moneron et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) for the unspecified STED excitation beam of Kleppe et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could also have substituted known conventional detector elements (e.g., optical fiber coupled PMTs) for the “quasi-confocal detection” of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional detector elements (e.g., optical fiber coupled PMTs) as the “quasi-confocal detection” of Kleppe et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) as the unspecified STED excitation beam of Kleppe et al.
	In regard to claim 8 which is dependent on claim 1, while Kleppe et al. also disclose each of the foci is illuminated to induce fluorescence at each of the illuminated foci (e.g., “… Through the illuminating light a specimen can emit light which is described as specimen light. This can be reflected illuminating light or also luminescent light, thus fluorescent or phosphorescent light … STED (stimulated emission depletion) and RESOLFT (reversible saturable optical fluorescence transi­tions) in their most varied configurations (g-STED, cw-STED, etc.) can be combined, in case of suitable scanning frequency of the detector (Nyquist for final resolution), directly with the method described ” in paragraphs 37 and 84), the system of Kleppe et al. lacks an explicit description that the “STED” excitation beam is from a multiphoton light source that emits at least two photons.  However, microscopy is well known in the art (e.g., see “… Two-photon excitation STED microscopy … focused by a 300 mm focal length doublet into a multimode fiber (62.5 μm / 0.27 NA, M31L01, Thorlabs) acting as a confocal pinhole ~0.8 times the size of the Airy disc at 600 nm …” in the title  and pg. 14570 of Moneron et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional STED excitation beam (e.g., comprising at least two photons emitted by a multiphoton light source) for the unspecified STED excitation beam of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional STED excitation beam (e.g., comprising at least two photons emitted by a multiphoton light source) as the unspecified STED excitation beam of Kleppe et al.
	In regard to claim 9 which is dependent on claim 8, while Kleppe et al. also disclose (paragraph 37) that the  “… light source can in principle be of any type and preferably comprises one or more lasers …”, the system of Kleppe et al. lacks an explicit description that Dietz et al. also disclose that the laser comprises a pulsed laser.  However, lasers are well known in the art (e.g., see “… two-photon excitation source was a compact, mode-locked diode-” on pg. 14569 of Moneron et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional laser (e.g., comprising a pulsed laser) for the unspecified laser of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional laser (e.g., comprising a pulsed laser) as the laser of Kleppe et al.
	In regard to claim 10 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description that the “quasi-confocal detection” comprise at least 3 optical fibers in a linear array.  However, microscopy is well known in the art (e.g., see “… use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of focus fluoroescence. The apertures would be arranged in a pattern identical to the laser spot array … Alternative system embodiments use mechanical apertures to provide the necessary confocal apertures, with non-imaging optical systems, such as fiber optics or fiber bundles, to transfer light passed through the apertures to the surface of the detector. Thus the system designer can choose the optimal spatial mappings between the excitation spot array and the detector surface. This allows the designer to choose from a wider variety of detector devices, or to more efficiently utilize the surface area of the device. For example, if the excitation spot array consists of a linear ” in the sixth column 8 paragraph and the last column 11 paragraph of Dietz et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional detector elements (e.g., linear array of optical fiber coupled PMTs) for the “quasi-confocal detection” of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional detector elements (e.g., linear array of optical fiber coupled PMTs) as the “quasi-confocal detection” of Kleppe et al.
	In regard to claim 13 which is dependent on claim 1, Kleppe et al. also disclose that the plurality of detector elements includes two or more detector elements that detect a corresponding two or more different wavelengths emitted at each focus (e.g., “… optical detection path after the colour splitting through a colour beam splitter upstream of the detection means …” in paragraph 70).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the detector elements of Kleppe et al. detect different colours (i.e., different wavelengths) “after the colour splitting through a colour beam splitter upstream of the detection means”, in order to detect multiple fluorescence probes so as to obtain multi-color image.
17 which is dependent on claim 1, Kleppe et al. also disclose that the first scanning element comprises a rotating mirror or a resonant mirror (e.g., “… beam deflection preferably takes place via a scanning mirror which is driven for example by a galvanometer or a microelectromechanical system (MEMS) …” in paragraph 43).
	In regard to claim 19 which is dependent on claim 1, Kleppe et al. also disclose that the detector device detects a fluorescence signal from each of the plurality of foci that are scanned in a plane positioned at a depth in the sample (e.g., “… a pattern of a plurality of illumination spots … illumination scanning movement is a relative movement between the illumination pattern in the specimen plane and the specimen … multi-spot illumination and with quasi-confocal detection …” in paragraphs 37, 38, and 89).
	In regard to claim 20 which is dependent on claim 1, Kleppe et al. also disclose that the plurality of detector elements comprises an array of detector elements (e.g., see “… detector means which has a plurality of detector elements arranged one beside the other for a spatial resolution. A detector region can be regarded as a plurality of adjacent detector elements … detection means 60 …” in Fig. 5 and paragraphs 37 and 117).
	In regard to claim 21 which is dependent on claim 1, Kleppe et al. also disclose that the foci generating element comprises a beam shaping device to form the plurality of beamlets (e.g., “… In order to generate structured illuminating light, optical components providing structured illuminating light are usually incorporated into the optical path of the light microscope between the specimen and the light source …” in paragraph 8).
	In regard to claim 42 which is dependent on claim 1, Kleppe et al. also disclose a control system that coordinates scanning of the first scanning element and the second e.g., “… a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means …” in paragraph 73).
	In regard to claim 47 which is dependent on claim 1, Kleppe et al. also disclose (paragraph 70) “… a colour beam splitter upstream of the detection means …”, the system of Kleppe et al. lacks an explicit description that the “colour beam splitter” comprises a plurality of beam splitters such that at least one of the optical light guides directs light along an optical path having the plurality of beam splitters that couple light to at least one of the plurality of PMT elements.  However, microscopy is well known in the art (e.g., “… emission light passes through the excitation dichroic 58, a focus lens and a long-pass filter 8690, and is separated into two wavelength portions by an emission dichroic filter 72. The two portions are then imaged by a focus lens onto separate CCDs (CCD1 74) and CCD (76) … Alternative system embodiments use mechanical apertures to provide the necessary confocal apertures, with non-imaging optical systems, such as fiber optics or fiber bundles, to transfer light passed through the apertures to the surface of the detector. Thus the system designer can choose the optimal spatial mappings between the excitation spot array and the detector surface. This allows the designer to choose from a wider variety of detector devices, or to more efficiently utilize the surface area of the device. For example, if the excitation spot array consists of a linear array of spots, a linear array of apertures could be used to collect the emitted light from the sample passing the light into optical fibers, with one fiber or fiber bundle per aperture …” in the first column 7 paragraph and the last column 11 paragraph of Dietz et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of beam splitters in the “colour beam splitter” of Kleppe et al., in order to detect different wavelengths.
48, Kleppe et al. disclose a multi-foci imaging system comprising:
(a) a light excitation path including a foci generating element that generates a plurality of beamlets and a corresponding plurality of foci from a “STED” excitation beam (e.g., “… a lattice pattern or a pattern of a plurality of illumination spots … In the case of a discontinuous illumination scanning movement, lattices positioned differently one after the other can be imaged in the specimen plane … STED (stimulated emission depletion) … in their most varied configurations (g-STED, cw-STED, etc.) can be combined … directly with the method described without substantial changes … In order to increase the image recording speed the method according to the invention can be configured with a multi-spot illumination. It is then to be ensured that the clear assignment between the specimen point and detector element is not lost by a detector element going into the field of influence of one or more further illumination spots. That is to say, gaps must then be produced in the image region and further images of the specimen which close these gaps must subsequently be recorded. Otherwise, a plurality of images of the specimen displaced relative to each other are added up to form an image … multi-spot illumination and with quasi-confocal detection …” in paragraphs 37, 38, 84, 87, and 89) and a first scanning element that scans the plurality of foci across spatially separated locations in a sample (e.g., see “… scanning means 20. This facilitates the movement of the illumination spot 44 over the specimen 41 …” in Fig. 5 and paragraph 116), the beamlets being transmitted along a light excitation path through a lens onto the sample, the lens having an optical axis wherein the light excitation path extends along the optical axis of the lens (e.g., see “… illuminating light 15 enters the objective 30 which then produces the diffraction-limited illumination spot 44 in the specimen plane 40 …” in Fig. 5 and paragraph 116);
e.g., see “… light intensity received by the certain detector element depends not only upon the receiving region thereof, that is to say which specimen region is imaged on the detector element. Instead, the light intensity also depends upon the position of the illumination specimen. The total PSF, with which a detector element receives light, is dependent upon the PSF of the illumination and the PSF between the image plane and the detector. Through the opposing direction of the detection scanning movement it can be ensured that the position of the total PSF for a certain detector element remains relative to the specimen. Accordingly, the detector element receives light constantly from the same specimen region … detector means which has a plurality of detector elements arranged one beside the other for a spatial resolution. A detector region can be regarded as a plurality of adjacent detector elements … detection means 60 …” in Fig. 5 and paragraph 34, 37, and 117);
(c) a light collection path that includes a second scanning element such that the detector device detects fluorescence light emitted from the sample that is collected through the lens, wherein at least a portion of the light collection path extends along the optical axis of the lens and further includes a second lens to couple fluorescent light from the scanned plurality of spatially separated foci in the sample to the detector device, the fluorescence light from the sample being directed by the second scanning element thereby undergoing scanning movement along at least one axis such that the fluorescence light from each focus of the plurality of foci is detected by the corresponding detector element of the detector device (e.g., see “… Through the illuminating light a specimen can emit light which is described as specimen light. ” in Fig. 5 and paragraphs 37 and 117); and
(d) a controller connected to the first scanning element and the second scanning element to control scanning of the plurality of foci in the sample (e.g., “… a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means …” in paragraph 73).
The system of Kleppe et al. lacks an explicit description that the “STED” excitation beam is a multiphoton excitation beam and that the detector elements are photomultiplier tube (PMT) elements.  However, microscopy is well known in the art (e.g., see “… use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of focus fluoroescence. The apertures would be arranged in a pattern identical to the laser spot array … Alternative system embodiments use mechanical apertures to provide the necessary confocal apertures, with non-imaging optical systems, such as fiber optics or fiber bundles, to transfer light passed through the apertures to the surface of the detector. Thus the system designer can choose the optimal spatial mappings between the excitation spot array and the detector surface. This allows the designer to choose from a wider variety of detector devices, or to more efficiently utilize the surface area of the device. For example, if the excitation spot array consists of a linear array of spots, a linear array of apertures could be used to collect the emitted light from the sample passing the light into optical fibers, with one fiber or fiber bundle per aperture …” in the sixth column 8 paragraph and the last column 11 paragraph of Dietz et al. and “… Two-photon excitation STED microscopy … focused by a 300 mm focal length doublet into a multimode fiber (62.5 μm / 0.27 NA, M31L01, Thorlabs) acting as a confocal pinhole ~0.8 times the size of the Airy disc at 600 nm …” in the  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) for the unspecified STED excitation beam of Kleppe et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could also have substituted known conventional detector elements (e.g., optical fiber coupled PMTs) for the “quasi-confocal detection” of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional detector elements (e.g., optical fiber coupled PMTs) as the “quasi-confocal detection” of Kleppe et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) as the unspecified STED excitation beam of Kleppe et al.
	In regard to claim 51 which is dependent on claim 48, the system of Kleppe et al. lacks an explicit description that the light collection path includes one or more optical fibers to couple the fluorescence light to the detector device.  However, microscopy is well known in the art (e.g., see “… use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of ” in the sixth column 8 paragraph and the last column 11 paragraph of Dietz et al. and “… Two-photon excitation STED microscopy … focused by a 300 mm focal length doublet into a multimode fiber (62.5 μm / 0.27 NA, M31L01, Thorlabs) acting as a confocal pinhole ~0.8 times the size of the Airy disc at 600 nm …” in the title  and pg. 14570 of Moneron et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional detector elements (e.g., optical fiber coupled PMTs) for the “quasi-confocal detection” of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional detector elements (e.g., optical fiber coupled PMTs) as the “quasi-confocal detection” of Kleppe et al.
52 which is dependent on claim 48, Kleppe et al. also disclose that the light collection path includes a dichroic element to direct the fluorescence light to the detector device (e.g., “… specimen light 53 is deflected with a colour beam splitter 23 in the direction of a detection means 60. The colour beam splitter 23 can transmit or reflect light depending upon wavelength …” in paragraph 117).
	In regard to claim 53 which is dependent on claim 48, Kleppe et al. also disclose a control system that controls scanning of the first scanning element and the second scanning element (e.g., “… a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means …” in paragraph 73).
	In regard to claim 54 which is dependent on claim 48, Kleppe et al. also disclose that the first scanning element includes a first axis scanner and a second axis scanner along the light excitation path (e.g., “… progression of the illumination scanning movement can have any given form. In the case of an illumination spot for example a zigzag movement can take place …” in paragraph 42).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the first scanning element of Kleppe et al. includes a first axis scanner and a second axis scanner, in order for a “zigzag movement” of the illumination spots to take place.
	In regard to claim 57 which is dependent on claim 48, Kleppe et al. also disclose that the plurality of detector elements includes two or more detector elements that detect a corresponding two or more different wavelengths emitted at each focus (e.g., “… optical detection path after the colour splitting through a colour beam splitter upstream of the detection means …” in paragraph 70).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the  et al. detect different colours (i.e., different wavelengths) “after the colour splitting through a colour beam splitter upstream of the detection means”, in order to detect multiple fluorescence probes so as to obtain multi-color image.
	In regard to claim 58, Kleppe et al. disclose a multi-foci multiphoton imaging system comprising:
(a) a light excitation path including a foci generating element that generates a plurality of beamlets and a corresponding plurality of foci from a “STED” excitation beam (e.g., “… a lattice pattern or a pattern of a plurality of illumination spots … In the case of a discontinuous illumination scanning movement, lattices positioned differently one after the other can be imaged in the specimen plane … STED (stimulated emission depletion) … in their most varied configurations (g-STED, cw-STED, etc.) can be combined … directly with the method described without substantial changes … In order to increase the image recording speed the method according to the invention can be configured with a multi-spot illumination. It is then to be ensured that the clear assignment between the specimen point and detector element is not lost by a detector element going into the field of influence of one or more further illumination spots. That is to say, gaps must then be produced in the image region and further images of the specimen which close these gaps must subsequently be recorded. Otherwise, a plurality of images of the specimen displaced relative to each other are added up to form an image … multi-spot illumination and with quasi-confocal detection …” in paragraphs 37, 38, 84, 87, and 89) and an illumination scanner including a first mirror scanning along a fast scan axis and a second mirror scanning along a slow scan axis wherein the illumination scanner scans the plurality of foci across spatially separated locations in a sample (e.g., see “… progression of the illumination scanning movement can have any given form. In the case of an illumination spot for example a zigzag movement can take place … beam deflection preferably takes ” in Fig. 5 and paragraphs 42, 43, 69, and 116 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the illumination scanner of Kleppe et al. includes a second mirror scanning along a slow scan axis, in order for a “zigzag movement” of the illumination spots to take place), the beamlets being transmitted along a light excitation path through a lens onto the sample, the lens having an optical axis wherein at least a portion of the light excitation path extends along the optical axis of the lens (e.g., see “… illuminating light 15 enters the objective 30 which then produces the diffraction-limited illumination spot 44 in the specimen plane 40 …” in Fig. 5 and paragraph 116);
(b) a detector device including a plurality of detector elements wherein light detected from each focus of the plurality of foci is detected by a corresponding detector element of the detector device (e.g., see “… light intensity received by the certain detector element depends not only upon the receiving region thereof, that is to say which specimen region is imaged on the detector element. Instead, the light intensity also depends upon the position of the illumination specimen. The total PSF, with which a detector element receives light, is dependent upon the PSF of the illumination and the PSF between the image plane and the detector. Through the opposing direction of the detection scanning movement it can be ensured that the position of the total PSF for a certain detector element remains relative to the specimen. Accordingly, the detector element receives light constantly from the same specimen region … detector means which has a plurality of detector elements arranged one beside the other for a spatial resolution. A detector ” in Fig. 5 and paragraph 34, 37, and 117); and
(c) a light collection path that includes a light collection scanning element such that the detector device detects fluorescence light emitted from the sample that is collected through the lens, wherein at least a portion of the light collection path extends along the optical axis of the lens and further includes focusing optics that couple fluorescence light from the scanned plurality of spatially separated foci in the sample to the detector device, the fluorescence light from the sample being directed by the second scanning element thereby undergoing scanning movement along at least one axis such that the fluorescence light from the sample is optically coupled to the focusing optics such that light from each focus is detected by the corresponding element of the detector device (e.g., see “… Through the illuminating light a specimen can emit light which is described as specimen light. This can be reflected illuminating light or also luminescent light, thus fluorescent or phosphorescent light … After being directed via the scanning means 50 and the mirror 51, the specimen light 53 is imaged through focussing optics 52 on the detection means 60 …” in Fig. 5 and paragraphs 37 and 117).
The system of Kleppe et al. lacks an explicit description that the “STED” excitation beam is a multiphoton excitation beam, that the detector elements are photomultiplier tube (PMT) elements, and that the “quasi-confocal detection” comprise a plurality of optical light guides, wherein the light guides are one or more optical fibers.  However, microscopy is well known in the art (e.g., see “… use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of focus fluoroescence. The apertures would be arranged in a pattern identical to the laser spot ” in the sixth column 8 paragraph and the last column 11 paragraph of Dietz et al. and “… Two-photon excitation STED microscopy … focused by a 300 mm focal length doublet into a multimode fiber (62.5 μm / 0.27 NA, M31L01, Thorlabs) acting as a confocal pinhole ~0.8 times the size of the Airy disc at 600 nm …” in the title  and pg. 14570 of Moneron et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) for the unspecified STED excitation beam of Kleppe et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could also have substituted known conventional detector elements (e.g., optical fiber coupled PMTs) for the “quasi-confocal detection” of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., optical fiber coupled PMTs) as the “quasi-confocal detection” of Kleppe et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known known conventional STED excitation beam (e.g., comprising multiphoton excitation beam) as the unspecified STED excitation beam of Kleppe et al.
	In regard to claim 59 which is dependent on claim 58, Kleppe et al. also disclose a controller that controls a scan rate of the illumination scanner and the light collection scanning element (e.g., see “… progression of the illumination scanning movement can have any given form. In the case of an illumination spot for example a zigzag movement can take place … beam deflection preferably takes place via a scanning mirror which is driven for example by a galvanometer or a microelectromechanical system (MEMS) … a further 1D or 2D scanning means can be provided … a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means … scanning means 20. This facilitates the movement of the illumination spot 44 over the specimen 41 …” in Fig. 5 and paragraphs 42, 43, 69, 73, and 116).
	In regard to claim 60 which is dependent on claim 59, Kleppe et al. also disclose that the controller selects a scan pattern for scanning the plurality of foci through the sample at a selected depth (e.g., see “… progression of the illumination scanning movement can have any given form. In the case of an illumination spot for example a zigzag movement can take place … beam deflection preferably takes place via a scanning mirror which is driven for example by a galvanometer or a microelectromechanical system (MEMS) … a further 1D or 2D scanning means can be provided … a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means … scanning means 20. This facilitates the ” in Fig. 5 and paragraphs 42, 43, 69, 73, and 116).
Claims 2, 5, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claims 1 and 48 above, and further in view of Kim et al. (Multifocal multiphoton microscopy based on multianode photomultiplier tubes, Optics Express Vol. 15, no. 18 (September 2007), pp. 11658-11678).
	In regard to claims 2 and 5 which are dependent on claim 1, the system of Kleppe et al. lacks an explicit description that the PMT is a MA-PMT having a plurality of channels each optically coupled to one of the light guides to enable spectral discrimination.  However, microscopy is well known in the art (e.g., see “… Emissision light from the sample (three emission rays) is collected by the microscope objective 64, and retraces the path of the excitation spots back to the dichroic filter 58. The emission light passes through the excitation dichroic 58, a focus lens and a long-pass filter 8690, and is separated into two wavelength portions by an emission dichroic filter 72. The two portions are then imaged by a focus lens onto separate CCDs (CCD1 74) and CCD (76), wherein each CCD is partitioned into three confocal bins 78 and 80. A schematic illustration of a 512x64 pixel CCD detector that is partitioned into three rectangular confocal bins is provided in FIG. 3 … When the scan is complete, the individual images can be joined together by a computer to provide a single seamless image … use conventional PMTs as the light detectors, rather than CCDs. In these embodiments, conventional confocal apertures are required to give the required rejection of out of focus fluoroescence … layout of the array of apertures parallels the layout of the array of laser spots, such that the emitted light from each laser spot passes through a different aperture. After passing through the aperture, each beam of emitted light may be passed through dispersal optics that spread out the component wavelengths … Alternative system embodiments use mechanical apertures to provide the necessary confocal apertures, with non-imaging optical systems, such as fiber optics or fiber bundles, to ” in the first and third column 7 paragraphs, the sixth column 8 paragraph, the first column 9 paragraph, and the last column 11 paragraph of Dietz et al. and “… about 10-100 excitation foci are typically feasible for MMM imaging. A MAPMT is an excellent choice for this purpose … anode of the MAPMT used in this instrument is a segmented, 8 × 8 pixel array (H7546, Hamamatsu, Bridgewater, NJ) …” in the second and third paragraphs on pg. 11669 of Kim et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a conventional detector elements (e.g., fiber coupled MA-PMT) as the “quasi-confocal detection” of Kleppe et al., in order to detect two or more wavelengths.
	In regard to claim 50 which is dependent on claim 48, the system of Kleppe et al. lacks an explicit description that the plurality of PMT elements of the detector device are part of a multi-anode PMT.  However, microscopy is well known in the art (e.g., see “… about 10-100 excitation foci are typically feasible for MMM imaging. A MAPMT is an excellent choice for this purpose … anode of the MAPMT used in this instrument is a segmented, 8 × 8 pixel array (H7546, Hamamatsu, Bridgewater, NJ) …” in the second and third paragraphs on pg. 11669 of Kim et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide conventional detector device (e.g., H7546 commercially available from Hamamatsu Photonics) as the detector device of Kleppe et al..
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Ducros et al. (Efficient large core fiber-based detection for multi-channel two-photon fluorescence microscopy and spectral unmixing, Journal of Neuroscience Methods Vol. 198, no. 2 (June 2011), pp. 172-180).
	In regard to claim 4 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description that the light guides include one or more liquid light guides.  However, the microscopy is well known in the art (e.g., see “… a liquid light guide-coupled non-descanned detector matched to the high collection power of a 20×/NA0.95 water immersion objective that requires only minimal modification of a commercial microscope body. This fiber based detection scheme collects seven times more signal than a non-descanned detector mounted in the usual position behind the filter turret in the epi-illuminator. Thus, large-core fiber-optic detection permits, on a minimally modified commercial microscope body, a collection gain similar to that obtained with a proximity detector on a home-built set-up …” in the third left column paragraph on pg. 173 of Ducros et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a liquid light guide as the “quasi-confocal detection” of Kleppe et al., in order to collect more signal.
	In regard to claim 18 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description that each photomultiplier tube element has a collection area corresponding to a scattering distribution for each of a plurality of focal locations in the sample.  However, microscopy is well known in the art (e.g., see “… Two-photon excitation fluorescence (2PEF) microscopy has become a method of choice for imaging acute brain slices or intact rodent brain, in vivo. Non-linear absorption confines 2PEF to a microscopic isotropic point source, making it ” in the first right column paragraph on pg. 172 and the last right column paragraph on pg. 173 of Ducros et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the “optical detection path” of Kleppe et al. by directing a scattering distribution for each of a plurality of focal locations in the sample to a corresponding collection area of the detector elements, in order to optimize the efficiency for scattered-light collection.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Zhao et al. (US 2009/0225399).
	In regard to claims 6 and 7 which are dependent on claim 1, the cited prior art is applied as in claim 1 above.  Kleppe et al. also disclose the optical element is adapted to collect light from a plurality of adjacent regions in a scan pattern of the sample in response to control signals from a controller having a plurality of programmed scan parameters (e.g., “… control unit which carries out the synchronisation between the scanning means 20 for the structured illuminating light 44 and the scanning means 50 for the specimen light 53 is not shown in the image. The control unit has the role of ensuring that the two scanning means 20 and 50 bring about diametral relative movements in the specimen 41. The control unit also controls (not shown) the integration time or respec­tively the reading of the detection means 60 …” in paragraph 120).  The system of Kleppe et al. lacks an explicit description that the scan of is an interlacing scan so as to reduce crosstalk between the detector device channels.  However, multi-spot scanning e.g., see “… A multi-spot scanning technique using a spot array having a predetermined gap between spots can advantageously provide scalability to a large number of spots as well as the elimination of cross-talk between channels. To provide these advantages, the multi-spot scanning technique can select a number of spots N for the spot array, determine a separation M between the spots to minimize crosstalk … Performing the scan includes performing a plurality of scan line cycles, wherein each scan line cycle can fill in gaps left by previous scan line cycles. This "delay and fill" scan allows large spacing between spots, thereby eliminating cross-talk at the detector plane …” in paragraphs 19 and 20 of Zhao et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide "delay and fill" (i.e., interlacing) scan as the scan of Kleppe et al., in order to eliminate cross-talk at the detector plane by using large spacing between spots.
Claims 11, 12, 49, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claims 1 and 48 above, and further in view of So et al. (US 2005/0036667).
	In regard to claim 11 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description of a tissue sectioning device connected to a control system that controls sectioning of the sample wherein the sample comprises tissue.  However, microscopy is well known in the art (e.g., see “… quantification of morphological, biochemical and/or genetic states of cells inside three-dimensional tissues in situ. A high throughput multi-photon microscope is utilized … For imaging large samples, a sectioning procedure can be automated and incorporated into the data acquisition process in accordance with a preferred embodiment of the present invention. Due to the extensive imaging time, all steps in the procedure can be automated. Thus, a microtome device is incorporated into the microscope …” in paragraphs 34 and 64 of So et al.).   et al., in order to image large tissue samples.
	In regard to claim 12 which is dependent on claim 1, Kleppe et al. also disclose a data processor that receives spectral data from the detector device (e.g., “… sorting and calculation of the data are carried out by means of a special algorithm. This leads to an increased resolution in the specimen image … optical detection path after the colour splitting through a colour beam splitter upstream of the detection means …” in paragraphs 14 and 70).  The system of Kleppe et al. lacks an explicit description of generating images at different depths in the sample.  However, microscopy is well known in the art (e.g., see “… Emissision light from the sample (three emission rays) is collected by the microscope objective 64, and retraces the path of the excitation spots back to the dichroic filter 58. The emission light passes through the excitation dichroic 58, a focus lens and a long-pass filter 8690, and is separated into two wavelength portions by an emission dichroic filter 72. The two portions are then imaged by a focus lens onto separate CCDs (CCD1 74) and CCD (76), wherein each CCD is partitioned into three confocal bins 78 and 80. A schematic illustration of a 512x64 pixel CCD detector that is partitioned into three rectangular confocal bins is provided in FIG. 3 … When the scan is complete, the individual images can be joined together by a computer to provide a single seamless image …” in the first and third column 7 paragraphs of Dietz et al. and “… imaging the first layer, displaying the image, and incrementing a counter L. The counter L is the current layer that is being imaged with an individual volume block. The image is displayed on the computer screen as it is acquired. After finishing the imaging of the current layer, the counter L is incremented. The method then includes the step 108 wherein the focus is moved by zres, and the next layer is imaged. Further, the image is displayed and the counter L is incremented. The piezo actuator focuses the objective deeper into the sample and images the next layers as previously described. The image is displayed and the counter L ” in paragraph 60 of So et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate images at different sample depths in the microscopy of Kleppe et al., in order to achieve a 3-D image.
	In regard to claim 49 which is dependent on claim 48, Kleppe et al. also disclose a data processor that receives spectral data from the detector device (e.g., “… sorting and calculation of the data are carried out by means of a special algorithm. This leads to an increased resolution in the specimen image … optical detection path after the colour splitting through a colour beam splitter upstream of the detection means …” in paragraphs 14 and 70).  The system of Kleppe et al. lacks an explicit description of generating images at different imaging plane depths in the sample.  However, microscopy applications are well known in the art (e.g., see “… imaging the first layer, displaying the image, and incrementing a counter L. The counter L is the current layer that is being imaged with an individual volume block. The image is displayed on the computer screen as it is acquired. After finishing the imaging of the current layer, the counter L is incremented. The method then includes the step 108 wherein the focus is moved by zres, and the next layer is imaged. Further, the image is displayed and the counter L is incremented. The piezo actuator focuses the objective deeper into the sample and images the next layers as previously described. The image is displayed and the counter L is incremented …” in paragraph 60 of So et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate images at different sample depths in the microscopy of Kleppe et al., in order to achieve a 3-D image.
	In regard to claim 56 which is dependent on claim 48, the system of Kleppe et al. lacks an explicit description a sectioning device that sections portions of the sample to e.g., see “… quantification of morphological, biochemical and/or genetic states of cells inside three-dimensional tissues in situ. A high throughput multi-photon microscope is utilized … For imaging large samples, a sectioning procedure can be automated and incorporated into the data acquisition process in accordance with a preferred embodiment of the present invention. Due to the extensive imaging time, all steps in the procedure can be automated. Thus, a microtome device is incorporated into the microscope …” in paragraphs 34 and 64 of So et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect a tissue sectioning device to the controller of Kleppe et al., in order to image large tissue samples.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Cambridge Technology, Inc. (Model 6240H galvanometer optical scanner instruction manual, September 2004, 22 pages).
	In regard to claim 14 which is dependent on claim 1, while Kleppe et al. also disclose (paragraph 73) that “… a control unit carries out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means …”, the system of Kleppe et al. lacks an explicit description that the “synchronisation” is determined by a feedback control system coupled to the first and second scanning elements to detect a position of at least one of the first and second scanning elements.  However, scanners are well known in the art (e.g., see “… angular position of the shaft is detected by an optical sensor located on a small circuit card, the position detector board, in the back of the scanner. The output signal of this sensor is a differential current signal that is fed back to the drive electronics, closing the servo loop, ” in the last paragraph on pg. 6 of Cambridge Technology, Inc.’s Model 6240H instruction manual).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scanner (e.g., Cambridge Technology, Inc.’s Model 6240H comprising a feedback control system coupled to the scanning element to detect at least one of a position and an orientation of the scanning element in order to achieve very fast and accurate mirror positioning) for the unspecified scanner of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional scanners (e.g., Cambridge Technology, Inc.’s Model 6240H) as the unspecified scanners of Kleppe et al. so as to carry “out the synchronisation of the necessary relative movements of the structured illumination, the specimen and the detection means”.
Claims 15, 23, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Nielsen et al. (High efficiency beam splitter for multifocal multiphoton microscopy, Journal of Microscopy, Vol. 201, no. 3 (March 2001), pp. 368-376).
	In regard to claim 15 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description of an optical element disposed in the light excitation path to e.g., see “… pair of prisms (SF10) is used to compensate the group velocity dispersion of the system …” in the third right column paragraph on pg. 369 of Nielsen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose an optical element in the light excitation path of Kleppe et al. to receive light from the foci generating element, in order to compensate for the group velocity dispersion by introducing a chromatic dispersion that is opposite to that of the foci generating element.
	In regard to claim 23 which is dependent on claim 1, while Kleppe et al. also disclose an optical beam shaping device to form the plurality of beamlets to be scanned to a one or two dimensional distribution of the foci in the sample (e.g., “… In order to generate structured illuminating light, optical components providing structured illuminating light are usually incorporated into the optical path of the light microscope between the specimen and the light source … a pattern of a plurality of illumination spots … illumination scanning movement is a relative movement between the illumination pattern in the specimen plane and the specimen … multi-spot illumination and with quasi-confocal detection …” in paragraphs 8, 37, 38, and 89), the system of Kleppe et al. lacks an explicit description that the beam shaping device including a plurality of at least three mirrors that define an incidence angle of each beamlet on the sample, the mirrors being controlled to adjust size of each foci, position of each foci, and incidence angle of each foci.  However, optical components providing structured illuminating light are well known in the art (e.g., see “… separation of the beams at the exit of the beam splitter is determined by the difference between the distances of the high reflectivity mirrors and the 50% mirror … By tilting the i by an angle of α/2, α, 2α, …, 2i-1α all beams have a relative angle of α yielding equally spaced foci …” in the first three left column paragraphs on pg. 370 of Nielsen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide three or more mirrors in the “optical components providing structured illuminating light” of Kleppe et al. so to adjust foci sizes, foci positions, and foci incidence angle, in order to collect pixel data from each foci that can be assembled into an image with minimal distorts due to differences in foci size, foci position, and foci incidence angle.
	In regard to claim 45 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description that the foci generating element comprises a beam shaping device comprising a plurality of beam splitters.  However, optical components providing structured illuminating light are well known in the art (e.g., see Fig. 2 and “… separation of the beams at the exit of the beam splitter is determined by the difference between the distances of the high reflectivity mirrors and the 50% mirror … By tilting the mirrors S0, S1, S2, …, Si by an angle of α/2, α, 2α, …, 2i-1α all beams have a relative angle of α yielding equally spaced foci …” in the first three left column paragraphs on pg. 370 of Nielsen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of beam splitters in the “optical components providing structured illuminating light” of Kleppe et al..
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Fauver et al. (US 2004/0076319).
	In regard to claim 16 which is dependent on claim 1, Kleppe et al. also disclose that the lens is an objective lens (e.g., see “… illuminating light 15 enters the objective 30 which then produces the diffraction-limited illumination spot 44 in the specimen plane 40 …” in Fig. 5 and paragraph 116).  The system of Kleppe et al. lacks an explicit description that the detector device receives fluorescence emissions from a lenslet array included in the light collection path.  However, microscopy is well known in the art (e.g., see “… a microlens array 180 to further restrict or vary acceptance angle at each detection point on the sensor array 152 …” in paragraph 115 of Fauver et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lenslet array for the detector device of Kleppe et al., in order to achieve a desired acceptance angle for each detector element of the detector device.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Zhao et al. (US 2009/0225399) and So et al. (US 2005/0036667).
	In regard to claim 24 which is dependent on claim 1, the cited prior art is applied as in claim 6 above.  While Kleppe et al. also discloses (paragraph 43) that “… relative movement through the first scanning means can take place in principle by moving the light source, by changing the path of the illuminating light or by displacing the specimen …”, the system of Kleppe et al. lacks an explicit description that “displacing the specimen” comprise the sample being positioned on a controlled translation stage movable along 3 independent e.g., see “… Computer-controlled specimen stage, for example, H101, supplied by Prior Scientific, of Rockland, Mass. Is used for the precise movement of sample in case of wide area imaging. It is driven by step motors in 3 axes and its resolution is ±3 μm. It is controlled from computer via the serial port. Its response time is approximately 0.5 sec, depending on the computer speed due to delay time from the computer and the travel distance. Significant improvement of this 3-D image cytometer is possible with a higher bandwidth stage …” in paragraph 48 of So et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “displacing the specimen” of Kleppe et al. can be performed by a controlled translation stage movable along 3 independent orthogonal axis, in order to achieve wide area imaging.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 1 above, and further in view of Lauer (US 2004/0032650).
	In regard to claim 41 which is dependent on claim 1, the system of Kleppe et al. lacks an explicit description that the first scanning element directs light onto the foci generating element.  However, optical components providing structured illuminating light are well known in the art (e.g., see “… illuminating beam FX is then reflected by the galvanometric mirror 603, passes through the quarter-wave plate 604 whose neutral axis is 45 degrees from the plane of the figure, passes through the lens 605 and reaches the microscopic mirror array 606 placed in the image focal plane of the lens 605.The microscopic mirror array 606 is of the type represented in FIG. 21 and consists, for example, of a set of microscopic mirrors (for example 650) forming a square matrix on a transparent glass with antireflection treatment … The part of the illuminating beam FX which is reflected by the microscopic mirrors is in the form of a plurality of illuminating sub-beams FX2 … The present embodiment offers the advantage of being low in cost and requiring few adjustments. It is well suited to a ” in paragraph 174 of Lauer).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first scanning element of Kleppe et al. to direct light onto the foci generating element, in order to achieve low cost and requiring few adjustments.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al. in view of Dietz et al. and Moneron et al. as applied to claim 54 above, and further in view of Montagu (US 5,048,904).
	In regard to claim 55 which is dependent on claim 54, the system of Kleppe et al. lacks an explicit description that the first axis scanner scans in an x direction and the second axis scanner scans in a y direction and relay optics couple the first axis scanner to the second axis scanner.  However, microscopy is well known in the art (e.g., see “… in laser scanning microscopes, the beam should depart rapidly from sharp focus in front of and behind the target plane … Several existing scanner designs achieve this result. One is the relay arrangement, in which two additional, "relay" lenses are so placed in series between the first and second mirrors that the first and second mirrors are located at the focal points of respective ones of the relay 20 lenses. The angle at which the light beam hits the sec­ond mirror thus depends on the angular orientation of the first mirror, but the point at which it hits the second mirror does not. If the objective is positioned as close as possible to the second mirror, therefore, the path movement that it must accommodate is small, so the objective can be small, too …” in the fourth column 2 paragraph and the second column 3 paragraph of Montagu).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scanner (e.g., “Several existing scanner designs achieve this result. One is the relay arrangement, in which two additional, "relay" lenses are so placed in series between the first and second mirrors”) for the unspecified scanner of Kleppe et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional scanners (e.g., the first axis scanner scans in an x direction and the second axis scanner scans in a y direction and relay optics couple the first axis scanner to the second axis scanner) as the unspecified scanners of Kleppe et al., in order for a “zigzag movement” of the illumination spots to take place using a small inexpensive objective.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 13 October 2021 have been fully considered but they are not persuasive.
Applicant argues that a location in the tissue is purposely associated with a detector element of Kleppe and thus is directly contrary to the presently claimed systems of claims 1 and 48 in which the scanning foci are scanned along the light collection path.  Examiner respectfully disagrees.  Kleppe et al. state (paragraphs 37, 38, 84, 87, and 89) that “… a lattice pattern or a pattern of a plurality of illumination spots … In the case of a discontinuous illumination scanning movement, lattices positioned differently one after the other ”.  Thus Kleppe et al. teach or suggest that in a “case of a discontinuous illumination scanning movement, lattices positioned differently one after the other can be imaged in the specimen plane” wherein the gaps between the illumination spots are large enough that each corresponding detector element assigned to one illumination spot is not influenced by “one or more further illumination spots” (i.e., does not quasi-confocally detect other illumination spots), in “order to increase the image recording speed”.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
In response to applicant's additional arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884